DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 8/13/2021. Currently claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
Response to Arguments
Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-12 recited in the Final Office Action mailed 05/28/2021.
Applicant’s amendment and arguments, see Remarks on Page 6 to Page 8, filed 8/13/2021, with respect to the rejection of claims 1-12 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new 35 USC § 103 grounds of rejection is made in view of the following prior art of the record: the primary reference, Pitaoulis (U.S. Patent Pub. No. 20130125901), is maintained for disclosing the crux of the invention, and secondary references, Glassman (U.S. Patent No. 4524767) and Gordon (U.S. Patent Pub. No. 20200030047), are incorporated to teach secondary features of the claims, in view of a new secondary reference.
In response to Applicant’s introduction of a structural limitation into claim 1, a new rejection is given below accounting for the new change of scope. The most relevant prior art includes Pitaoulis (U.S. Patent Pub. No. 20130125901), Glassman (U.S. Patent No. 4524767), Reich (U.S. Patent No. 6307118), Berdia (U.S. Patent Pub. No. 20140150805), Grissom (U.S. Patent No. 7913320), and Gordon (U.S. Patent Pub. No. 20200030047).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15, 17, 19 and claim 5, line 10, 12-14 recite the phrase "bag-type". Also, claim 1, line 20 and claim 5, line 16 recite the phrase “bag-like”. These phrases render the claims indefinite because the claims include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). The phrase “bag-type” and “bag-like” may have many variations, so the phrase is indefinite for lacking the metes and bounds of the claim. For examination purposes, the phrases “bag-type” and “bag-like” are interpreted as a material for holding an item configured to have an opening for insertion of item. Rephrase “bag-type” and “bag-like” to read --bag--. 
Claim 1, line 17 and claim 5, line 12 recite the limitation "the longitudinal adhesive layer".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the longitudinal adhesive layer” to read --a longitudinal adhesive layer--.
Claim 1, line 18 and claim 5, lines 13-14 recites the limitation "the exposed distal adhesive layer".  There is insufficient antecedent basis for this limitation in the claim. Rephrase "the exposed distal adhesive layer" to read --an exposed distal adhesive layer--.
Claim 1, line 20 and claim 5, line 16 recite the limitation “the bag”.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the bag” to read --the bag --.  
Claims 2-4 and 6-12 are rejected for being dependent on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pitaoulis (U.S. Patent Pub. No. 20130125901) in view of Glassman (U.S. Patent No. 4524767) and in further view of Reich (U.S. Patent No. 6307118) and Berdia (U.S. Patent Pub. No. 20140150805) and Grissom (U.S. Patent No. 7913320).
Regarding claim 1, a third embodiment of Pitaoulis discloses (Paragraphs 50-51; Figures 12-14) a medical bandage 210 (Figures 13-14, radial access catheterization sleeve 210), comprising: a bandage substrate 228,226 (Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220 comprising top panel 228 and bottom panel 226) having a portion 226 (Figures 13, bottom panel 226 includes portion between side edge 214 and fold line 222 lies under a patient’s arm) 
However, the third embodiment of Pitaoulis fails to explicitly disclose an inner adhesive layer attached to an inner surface of the flap around the opening, configured to releasably adhere to the arm of the patient, separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through the opening; an access panel sized to cover the opening; and an outer adhesive layer attached to an outer surface of the flap around the opening to releasably adhere to an outer annular area of the access panel, wherein a bag container is configured to reduce its volume to conform to an appendage of a patient by folding a distal flap portion, wherein the distal flap portion of the bag-time container is folded onto an exposed distal adhesive layer to reduce a longitudinal dimension of the bag container, and wherein the medical bandage includes a cuff or band structure with an annular compartment that contains the bag container in a longitudinally compressed state.
A first embodiment of Pitaoulis teaches (Paragraphs 39-40, 43, 45; Figure 3) an inner adhesive layer 32 (Paragraph 45 and Figure 3, adhesive 32) attached to an inner surface (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve) of the analogous flap 18 (Paragraphs 39-40 and Figure 3, outer surface 18 of the collapsible tubular side wall 16) around (Paragraph 45, adhesive 32 near and around the opening 30) the analogous opening 30 (Figure 3, opening 30), configured to releasably adhere to the arm of the patient (Paragaph 45, adhesive 32 then can be secured to the patient), separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through (Paragraph 45, adhesive 32 near the opening 30 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location) the analogous opening 30.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner surface around the opening on the flap 
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis fails to explicitly disclose an access panel sized to cover the opening; and an outer adhesive layer attached to an outer surface of the flap around the opening to releasably adhere to an outer annular area of the access panel, wherein a bag container is configured to reduce its volume to conform to an appendage of a patient by folding a distal flap portion, wherein the distal flap portion of the bag-time container is folded onto an exposed distal adhesive layer to reduce a longitudinal dimension of the bag container, and wherein the medical bandage includes a cuff or band structure with an annular compartment that contains the bag container in a longitudinally compressed state.
A fifth embodiment of Pitaoulis teaches (Paragraphs 55-56; Figures 18-19) an access panel 432 (Figure 19, flap 432) sized to (Figure 19, flap 432 is sized to the sterile opening 428) the analogous opening 428 (Paragraphs 55-56 and Figure 19, sterile opening 428); and an outer adhesive layer 436 (Paragraph 55 and Figure 19, adhesive 436) attached to an outer surface (Paragraph 55 and Figure 19, adhesive 436 attaches to outer surface of the sleeve, covering the top of the patient’s forearm) of the analogous flap 420 (Figures 18-19, top surface 420 of the sleeve 410) around (Paragraph 55 and Figure 19, adhesive 436 attaches to outer surface of the sleeve, covering the top of the patient’s forearm, around the opening 428) the analogous opening 428 (Paragraphs 55-56 and Figure 19, sterile opening 428) to releasably adhere (Figures 18-19, adhesive 436 releasably adheres outer annular area of flap 432 to top surface 420 of the sleeve 410, covering the top of the patient’s forearm) to an outer annular area 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer surface around the opening on the flap of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis, to include an access panel and outer adhesive layer as taught by the fifth embodiment of Pitaoulis, in order to provide an improved medical bandage with an access panel attached to the opening through an adhesive layer for increased sterility at the operation site and adjustable/desirable overlay of the sterile opening (fifth embodiment of Pitaoulis, Paragraph 56). 
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis fails to explicitly disclose an access panel sized to cover the opening, wherein a bag container is configured to reduce its volume to conform to an appendage of a patient by folding a distal flap portion, wherein the distal flap portion of the bag-time container is folded onto an exposed distal adhesive layer to reduce a longitudinal dimension of the bag container, and wherein the medical bandage includes a cuff or band structure with an annular compartment that contains the bag container in a longitudinally compressed state.
Glassman teaches (Col. 2, lines 43-49; Col. 3, lines 51-55; Figure 1) an analogous medical bandage substrate 11 (Figure 1, main drape 11) with an analogous access panel 15 (Figure 1, incise-drape 15) sized to cover (Col. 3, lines 51-55, This incise-drape 15 is of such size that when laid over the operative opening 12 its peripheral margins will overlie the remaining marginal edges 13 of opening 12) the analogous opening 12 (Figure 1, opening 12).
Overall, it would not require undue experimentation to replace the access panel 432 (Pitaoulis, Figure 19, flap 432) with the window 434 (Pitaoulis, Figure 19, opening 434 in flap 432) in the fifth embodiment of Pitaoulis, for the access panel 15 (Glassman, Figure 1, incise-drape 15) without a 
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman fails to explicitly disclose wherein a bag container is configured to reduce its volume to conform to an appendage of a patient by folding a distal flap portion, wherein the distal flap portion of the bag-time container is folded onto an exposed distal adhesive layer to reduce a longitudinal dimension of the bag container, and wherein the medical bandage includes a cuff or band structure with an annular compartment that contains the bag container in a longitudinally compressed state.
Reich teaches (Col. 4, line 14, 17, 29-32; Figures 1-4), an analogous medical bandage 10 (Col. 4, line 14 and Figure 1, wound dressing 10 for digits wraps around digit to conform) with an analogous bag container 14 (Col. 4, line 17 and Figure 1,  elongated wrap 14) configured to reduce its volume to conform to an appendage of a patient by folding (Col. 4, lines 29-32 and Figures 1-4, wrap 14 folded along a longitudinal axis as seen by arrows in figure 2, and extended ear 16 of wrap 14 folded along a lateral axis as seen in figure 3) a distal flap portion 16 (Col. 4, lines 29-32 and Figure 1, extended ear 16), wherein the distal flap portion 16 of the analogous bag-time container 16 is folded onto an exposed distal fastening layer (Col. 4, lines 29-32 and Figures 1-4, loose weave material along a distal length of 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bag container of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman, so that the bag container is configured to reduce its volume by a longitudinal dimension to conform to an appendage of a patient by folding a distal flap portion, as taught by Reich, in order to provide an improved medical bandage with a distal flap portion that is used to hold the medical bandage in place via securement of the distal flap portion for further tightening of the medical bandage in a longitudinal dimension (Reich, Col. 4, lines 29-32).
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich fails to explicitly disclose an exposed distal adhesive layer, and wherein the medical bandage includes a cuff or band structure with an annular compartment that contains the bag container in a longitudinally compressed state.
Berdia teaches (Paragraph 21, 24; Figure 1) an analogous medical bandage 10 (Paragraph 21 and Figure 1, drape 10 for securing and maintaining sterility of an extremity) wherein an analogous exposed distal fastener layer 55 (Paragraph 24 and Figure 1, fasteners 55 may be adhesive) is an exposed distal adhesive layer (Paragraph 24 and Figure 1, The fasteners 55 may be adhesive).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the exposed distal fastener layer of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich, so that the exposed distal fastener layer is an exposed distal adhesive layer, as taught by Berdia, in order to provide an improved medical bandage wherein an 
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia fails to explicitly disclose wherein the medical bandage includes a cuff or band structure with an annular compartment that contains the bag container in a longitudinally compressed state.
Grissom teaches (Col. 3, lines 1-2, 17-26; Figure 1A) wherein the analogous medical bandage 10 (Col. 3, lines 1-2 and Figure 1A, adjustable IV catheter cover device 10 for folding over appendage of patient) with analogous bag container 20A,12,20B (Col. 3, lines 17-26 and Figure 1A, first cuff 20A integral to sleeve 12 and a second cuff 20B. Wearer inserts extremity through the mouth of the first cuff 20) includes a cuff or band structure 20A (Col. 3, lines 17-18 and Figure 1A, first cuff 20A) with an annular compartment 22A (Col. 3, line 21 and Figure 1A, elastic portions 22A where user places sleeve 12 over the extremity and inserts their extremity through first end 14) that contains (Col. 6, lines 17-20, Elastic portions 22A and 22B of first and second cuffs 20A, 20B allow flexibility in such securement and allow for different levels of tightness with which the first and second cuffs 20A, 20B fit around the extremities) the bag container 20A,12,20B in a longitudinally compressed state (Col. 1, lines 51-62, The single motion closure system comprises an extended fastening tab attached to the cuff end of the sleeve which is intended to be used to pull the open end tight around the arm and then laid over a mating fastening portion attached at a spaced apart location also at the cuff end of the sleeve. The other cuff end of the fabric sleeve has an identical fastening tab attached for pulling the end snuggly closed and then securing the fastening tab to the mating fastening portion secured at a spaced apart location also at the other cuff end of the sleeve. The sleeve can be open along its length and adapted to be secured closed by three mating fastening devices).

Regarding claim 2, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above and further discloses (in Paragraph 45 and Figure 3 of the first embodiment of Pitaoulis) a removable backing layer (first embodiment of Pitaoulis, Paragraph 45, release liner) selectively removable from (first embodiment of Pitaoulis, Paragraph 45, release liner on the adhesive 32 near the opening 30 can be removed and the adhesive 32 then can be secured to the patient) the inner adhesive layer 32 (first embodiment of Pitaoulis, Paragraph 45 and Figure 3, adhesive 32) to expose (first embodiment of Pitaoulis, Paragraph 45, remove release liner to expose adhesive 32) the inner adhesive layer 32 (first embodiment of Pitaoulis, Paragraph 45 and Figure 3, adhesive 32).
Regarding claim 5, a third embodiment of Pitaoulis discloses (Paragraph 50; Figures 13-14) a medical bandage 210 (Figures 13-14, radial access catheterization sleeve 210), comprising: a bandage substrate (Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220) having a first portion 226 (Figures 13, bottom panel 226 includes portion between side edge 214 and fold line 222 lies under a patient’s arm) designated to receive and underlie an arm of a patient as a non-sterile area (Figure 13, portion between side edge 214 and fold line 222 lies under a user’s arm is a 
However, the third embodiment of Pitaoulis fails to explicitly disclose an inner adhesive layer attached around a periphery of the second portion around the opening and configured to adhere to the forearm of the patient, separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through the opening; and an outer protective cover releasably engaged to close the opening; wherein a bag container is configured to reduce its volume to conform to an 
A first embodiment of Pitaoulis teaches (Paragraphs 39-40, 43, 45; Figure 3) an inner adhesive layer 32 (Paragraph 45 and Figure 3, adhesive 32) attached around a periphery (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve) of the analogous second portion 18 (Paragraphs 39-40 and Figure 3, outer surface 18 of the collapsible tubular side wall 16) around (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve, near and around the opening 30) the analogous opening 30 (Paragraph 45, opening 30) and configured to adhere to the forearm of the patient (Paragaph 45, adhesive 32 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location), separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through (Paragraph 45, adhesive 32 near the opening 30 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location) the analogous opening 30 (Paragraph 45, opening 30).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner surface around the opening on the second portion of the third embodiment of Pitaoulis, to include an inner adhesive layer as taught by the first embodiment of Pitaoulis, in order to provide an improved medical bandage with an adhesive provided in proximity to the opening so that the inner surface of the medical bandage can be secured to the skin of the patient near the site where catheterization will take place to ensure that the desired location on the patient remains accessible and to maintain sterility of that location (first embodiment of Pitaoulis, Paragraph 43 and 45).

A fifth embodiment of Pitaoulis teaches (Paragraphs 55-56; Figures 18-19) an outer protective cover 432 (Figure 19, flap 432) releasably engaged (Figures 18-19, adhesive 436 releasably adheres outer annular area of flap 432 to top surface 420 of the sleeve 410, covering the top of the patient’s forearm) to the analogous opening 428 (Paragraph 55-56 and Figure 19, sterile opening 428).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer surface around the opening on the second portion of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis, to include an outer protective cover and outer adhesive layer as taught by the fifth embodiment of Pitaoulis, in order to provide an improved medical bandage with an outer protective cover attached to the opening through an adhesive layer for increased sterility at the operation site and adjustable/desirable overlay of the sterile opening (fifth embodiment of Pitaoulis, Paragraph 56). 
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis fails to explicitly disclose an outer protective cover to close the opening; wherein a bag container is configured to reduce its volume to conform to an appendage of a 
Glassman teaches (Col. 2, lines 43-49; Col. 3, lines 51-55; Figure 1) an analogous medical bandage substrate 11 (Figure 1, main drape 11) with an analogous outer protective cover 15 (Figure 1, incise-drape 15) to close (Col. 3, lines 51-55, This incise-drape 15 is of such size that when laid over the operative opening 12 its peripheral margins will overlie the remaining marginal edges 13 of opening 12) the analogous opening 12 (Figure 1, opening 12).
Overall, it would not require undue experimentation to replace the outer protective cover 432 (Pitaoulis, Figure 19, flap 432) with the window 434 (Pitaoulis, Figure 19, opening 434 in flap 432) in the fifth embodiment of Pitaoulis, for the outer protective cover 15 (Glassman, Figure 1, incise-drape 15) without a window of Glassman, so that the outer protective cover (Pitaoulis, Figure 19, flap 432; Glassman, Figure 1, incise-drape 15) is capable of closing the opening (Pitaoulis, Figure 19, sterile opening 428; Glassman, Figure 1, opening 12). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer protective cover of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis, so that it closes the opening as taught by Glassman, in order to provide an improved medical bandage that is capable of covering the opening to maintain sterility and simplify securement over an operative area, saving considerable man-power (Glassman, Col. 2, lines 43-49). 
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman fails to explicitly disclose wherein a bag container is configured to reduce its volume to conform to an appendage of a patient by folding a distal 
Reich teaches (Col. 4, line 14, 17, 29-32; Figures 1-4), an analogous medical bandage 10 (Col. 4, line 14 and Figure 1, wound dressing 10 for digits wraps around digit to conform) with an analogous bag container 14 (Col. 4, line 17 and Figure 1,  elongated wrap 14) configured to reduce its volume to conform to an appendage of a patient by folding (Col. 4, lines 29-32 and Figures 1-4, wrap 14 folded along a longitudinal axis as seen by arrows in figure 2, and extended ear 16 of wrap 14 folded along a lateral axis as seen in figure 3) a distal flap portion 16 (Col. 4, lines 29-32 and Figure 1, extended ear 16), wherein the distal flap portion 16 of the analogous bag-time container 16 is folded onto an exposed distal fastening layer (Col. 4, lines 29-32 and Figures 1-4, loose weave material along a distal length of the wrap 14 for attachment of the hook fastener 28) to reduce a longitudinal dimension (Col. 4, lines 29-32 and Figures 1-4, ear 26 is folded over and covers the tip of the digit, the ear is secured in place to a portion of the wrap 14, adjusting a longitudinal dimension of the wrap 14) of the bag container 14.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bag container of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman, so that the bag container is configured to reduce its volume by a longitudinal dimension to conform to an appendage of a patient by folding a distal flap portion, as taught by Reich, in order to provide an improved medical bandage with a distal flap portion that is used to hold the medical bandage in place via securement of the distal flap portion for further tightening of the medical bandage in a longitudinal dimension (Reich, Col. 4, lines 29-32).

Berdia teaches (Paragraph 21, 24; Figure 1) an analogous medical bandage 10 (Paragraph 21 and Figure 1, drape 10 for securing and maintaining sterility of an extremity) wherein an analogous exposed distal fastener layer 55 (Paragraph 24 and Figure 1, fasteners 55 may be adhesive) is an exposed distal adhesive layer (Paragraph 24 and Figure 1, The fasteners 55 may be adhesive).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the exposed distal fastener layer of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich, so that the exposed distal fastener layer is an exposed distal adhesive layer, as taught by Berdia, in order to provide an improved medical bandage wherein an adhesive layer is substitutable for a hook-loop fastener, in order to provide an permanent seal for securing the flap portions (Berdia, Paragraph 24). 
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia fails to explicitly disclose wherein the medical bandage includes a cuff or band structure with an annular compartment that contains the bag container in a longitudinally compressed state.
Grissom teaches (Col. 3, lines 1-2, 17-26; Figure 1A) wherein the analogous medical bandage 10 (Col. 3, lines 1-2 and Figure 1A, adjustable IV catheter cover device 10 for folding over appendage of patient) with analogous bag container 20A,12,20B (Col. 3, lines 17-26 and Figure 1A, first cuff 20A integral to sleeve 12 and a second cuff 20B. Wearer inserts extremity through the mouth of the first cuff 20) includes a cuff or band structure 20A (Col. 3, lines 17-18 and Figure 1A, first cuff 20A) with an 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bag container of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia, so that there is a cuff with an annular compartment that contains the bag container in a longitudinally compressed state, in order to provide an improved medical bandage with a cuff having an annular structure that functions as a mouth opening for increased securement and insertion of a wearer’s extremity, which then allows for folding of the bag container (Grissom, Col. 3, lines 17-26).
Regarding claim 6, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above and further discloses (in Paragraph 45 and Figure 3 of the first embodiment of Pitaoulis) an inner protective cover 
Regarding claim 7, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above and further discloses (in Paragraphs 50 and Figures 13-14 of the third embodiment of Pitaoulis; in Paragraph 55 and Figure 19 of the fifth embodiment of Pitaoulis) that the outer protective cover 432 (fifth embodiment of Pitaoulis, Figure 19, flap 432) comprises a flap 432 (fifth embodiment of Pitaoulis, Figure 19, flap 432) attached along one edge (fifth embodiment of Pitaoulis, Paragraph 55, flap 432 is mounted hingedly to the sleeve 410 at a permanent hinge line 433 in proximity to both the sterile opening 428) to the bandage substrate (third embodiment of Pitaoulis, Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220).
Regarding claim 8, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above and further discloses (in Col. 2, line 61Figure 1 of Glassman) that the outer protective cover 15 (Figure 1, incise-drape 15) is transparent (Col. 2, line 61, transparent incise-drape 15).
Regarding claim 9, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above, but fails to explicitly disclose wherein the opening is configured to expose the inner side of the elbow and the wrist.
analogous opening 138A (Paragraph 49, two access opening 138A) is configured to expose the inner side of the elbow and the wrist (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow and wrist; Paragraph 57, openings of different sizes or shapes can be provided in addition to the alternates illustrated herein. Therefore an elongate sized opening extending from an inner elbow to wrist is inherently provided).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom, so that the opening exposes an inner side of the elbow and wrist as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with an opening that provides additional and optional catheterization sites in the arm of the patient (second embodiment of Pitaoulis, Paragraph 49). 
Regarding claim 10, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above, but fails to explicitly disclose wherein the opening comprises a first opening that is configured to expose the inner side of the elbow and comprises a second opening that is configured to expose the wrist.
A second embodiment of Pitaoulis teaches (Paragraphs 49, 57; Figure 11) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) comprises a first opening 138A (Paragraph 49 and Figure 11, access opening 138A at elbow) that is configured to expose the inner side of the elbow (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow) and comprises a second 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom, so that the opening comprises a first opening to expose the inner side of the elbow and a second opening to expose the wrist, as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with multiple openings that provides additional and optional catheterization sites in the arm of the patient (second embodiment of Pitaoulis, Paragraph 49). 
Regarding claim 11, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above, but fails to explicitly disclose wherein the opening is configured to expose the inner side of the elbow and the wrist.
A second embodiment of Pitaoulis teaches (Paragraphs 49, 57; Figure 11) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) is configured to expose the inner side of the elbow and the wrist (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow and wrist; Paragraph 57, openings of different sizes or shapes can be provided in addition to the alternates illustrated herein. Therefore an elongate sized opening extending from an inner elbow to wrist is inherently provided).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of the third embodiment of Pitaoulis 
Regarding claim 12, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above, but fails to explicitly disclose wherein the opening comprises a first opening that is configured to expose the inner side of the elbow and comprises a second opening that is configured to expose the wrist.
A second embodiment of Pitaoulis teaches (Paragraphs 49, 57; Figure 11) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) comprises a first opening 138A (Paragraph 49 and Figure 11, access opening 138A at elbow) that is configured to expose the inner side of the elbow (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow) and comprises a second opening 138A (Paragraph 49 and Figure 11, access opening 138A at wrist) that is configured to expose the wrist (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the wrist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom, so that the opening comprises a first opening to expose the inner side of the elbow and a second opening to expose the wrist, as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with multiple . 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pitaoulis (U.S. Patent Pub. No. 20130125901) in view of Glassman (U.S. Patent No. 4524767) in view of Reich (U.S. Patent No. 6307118) in view of Berdia (U.S. Patent Pub. No. 20140150805) in view of Grissom (U.S. Patent No. 7913320) and in further view of Gordon (U.S. Patent Pub. No. 20200030047). 
Regarding claim 3, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above but fails to explicitly disclose a neck support portion configured to be positionable around a neck of the patient.
Gordon teaches (Paragraphs 4, 11, 75, 77; Figure 5A) an analogous medical bandage 500 (Figure 5A, support sleeve 500) with a neck support portion (Paragraph 77, Stabilization substrate 550 may include one or more straps, such as a belt 553 and/or neck or shoulder straps 554, that secure the stabilization substrate 550 relative to the patient 1; Paragraph 75 and Figure 5A, support sleeve 500 connected to strap stabilization substrate 550 by one or more attachment devices 520, such as one or more of adhesive straps, hook-and-loop straps, clips, hooks, snaps, ties, loops, etc., that are engageable with a complementary feature of stabilization substrate 550) configured to be positionable around a neck of the patient (Paragraph 77 and Figure 5A, straps 554 may pass around the patient's neck).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medical bandage of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom, to include the neck support portion of Gordon, in order to provide an improved medical bandage that is capable of stabilizing the sleeve with the patient’s arm in a desired position (Gordon, Paragraphs 4 and 11).
Regarding claim 4, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above but fails to explicitly disclose a shoulder support portion configured to be positionable over an opposite shoulder of the patient.
Gordon teaches (Paragraphs 4, 11, 75, 77; Figure 5A) an analogous medical bandage 500 (Figure 5A, support sleeve 500) with a shoulder support portion (Paragraph 77, Stabilization substrate 550 may include one or more straps, such as a belt 553 and/or neck or shoulder straps 554, that secure the stabilization substrate 550 relative to the patient 1; Paragraph 75 and Figure 5A, support sleeve 500 connected to strap stabilization substrate 550 by one or more attachment devices 520, such as one or more of adhesive straps, hook-and-loop straps, clips, hooks, snaps, ties, loops, etc., that are engageable with a complementary feature of stabilization substrate 550) configured to be positionable over an opposite shoulder of the patient (Paragraph 77 and Figure 5A, straps 554 pass over the shoulders).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medical bandage of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman in view of Reich in view of Berdia in view of Grissom, to include the shoulder support portion of Gordon, in order to provide an improved medical bandage that is capable of stabilizing the sleeve with the patient’s arm in a desired position (Gordon, Paragraphs 4 and 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786